NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


PAUL MACNEIL,                             )
                                          )
             Petitioner,                  )
                                          )
v.                                        )      Case No. 2D18-4525
                                          )
JESSICA MONTGOMERY,                       )
                                          )
             Respondent.                  )
                                          )

Opinion filed September 27, 2019.

Petition for Writ of Certiorari to the
Circuit Court for Hillsborough County;
Melissa M. Polo, Judge.

Paul MacNeil, pro se.

Robert McGlynn of Florida Law Advisors,
P.A., Tampa, for Respondent.



PER CURIAM.

             Denied.



KHOUZAM, C.J, and SALARIO and SMITH, JJ., Concur.